Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 12, 2019

                                            No. 04-19-00022-CV

                            IN RE CYNTHIA CADWALLADER OCHSE

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

         On January 18, 2019, this court issued an order substituting the Honorable Monique Diaz
as respondent in this original proceeding, and abating the case for 60 days from the date of the
order. On March 8, 2019, relator filed an unopposed motion for extension of time in which to
file an amended petition and appendix.

      The motion is GRANTED and relator is ORDERED to file an amended petition for writ
of mandamus and appendix no later than April 1, 2019.

           It is so ORDERED on March 12, 2019.



                                                                              PER CURIAM



           ATTESTED TO: _________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2018-CI-05727, styled William W. Ochse, IV and Chloe Ochse Seiler v.
William W. Ochse, III Individually and as Trustee of the William W. Ochse, III Family 2008 Trust, pending in the
37th Judicial District Court, Bexar County. The ruling complained of in this original proceeding was made from the
bench by the Honorable Renee Yanta, former presiding judge of the 150th Judicial District Court, Bexar County,
Texas.